Citation Nr: 1339085	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-26 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for hypercholesterolemia.

3.  Entitlement to service connection for a right shoulder disorder, claimed as a right shoulder strain and bursitis of the right shoulder.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from August 2008 (right shoulder, erectile dysfunction, and hypercholesterolemia) and October 2008 (tinea versicolor) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for a right shoulder disorder and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At his July 2012 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Appellant withdrew his claims for entitlement to service connection for tinea versicolor and hypercholesterolemia.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for tinea versicolor have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for hypercholesterolemia have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

At his July 2012 hearing before the Board, the Veteran, through his representative, acknowledged that he was withdrawing the appeal as to the issues of entitlement to service connection for tinea versicolor and for hypercholesterolemia.  See BVA Hearing Transcript (T.) at 2-3.  The Board finds that these statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues of entitlement to service connection for tinea versicolor and for hypercholesterolemia are dismissed.


ORDER

The claim for entitlement to service connection for tinea versicolor is dismissed without prejudice.

The claim for entitlement to service connection for hypercholesterolemia is dismissed without prejudice.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds further development is necessary prior to adjudicating the Veteran's claims for service connection for a right shoulder disorder and for erectile dysfunction. 

Right Shoulder-  Service treatment records reflect complaints of a "painful or 'trick' shoulder or elbow" in a report of medical history completed at service separation.  See July 1969 Report of Medical History.  A clinical evaluation at that time reflected normal findings for his musculoskeletal system.  

The Veteran testified at his July 2012 BVA Hearing that he had fallen out of a lookout tower while stationed in Vietnam.  He testified that although he was treated for his back following the fall he recalled also experiencing problems with his shoulder at that time.  See BVA Hearing Transcript (T.) at 8-11.  A September 1969 VA examination, completed just a few months following separation from service, corroborates the Veterans assertions.  The Veteran reported at his September 1969 VA examination that in May 1969 he had fallen out of a 15 foot tower and was knocked unconscious.  Service treatment records do not note treatment for his shoulder in service.  Nevertheless, in giving due consideration to the places, types, and circumstances of his service, along with his credible personal testimony, the incurrence of the in-service fall is conceded.  See 38 U.S.C.A. § 1154(a); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).

As the Board has conceded that the Veteran fell in service, and in light of the evidence reflecting he has current treatment for right shoulder, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether this disorder is related to service.  

Erectile Dysfunction-  The Veteran maintains that his erectile dysfunction is secondary to his service connected diabetes mellitus II.  The Board has reviewed a March 2008 VA examination undertaken to address the Veteran's secondary service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, although the March 2008 VA examiner addressed the direct relationship between the Veteran's service-connected diabetes mellitus and his erectile dysfunction, the examiner did not adequately discuss whether the Veteran's service-connected diabetes mellitus aggravated his erectile dysfunction.  38 C.F.R. § 3.310(b).  Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides such an opinion.  

Corrective VCAA Notice-  As the Veteran alleges service-connection for erectile dysfunction as secondary to diabetes mellitus, corrective VCAA notice regarding this specific relationship should be sent to the Veteran. 

Outstanding Records-  Records reflect that the Veteran receives VA treatment from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania and the Coatesville VAMC.  However, as the claims file only includes treatment records from the Philadelphia VAMC dated up to April 2009 and from the Coatesville VAMC dated up to March 2009, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Additionally, because the case must be remanded for other reasons, the Board notes that an attempt should be made to associate the Veteran's personnel records with his claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.

2.  Request the Veteran's complete personnel file (201 file) from the National Personnel Records Center (NPRC) and other appropriate sources.  

3.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated him for his erectile dysfunction and shoulder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with his file.  

Regardless of whether or not the Veteran responds, obtain the Veteran's treatment records from the Philadelphia VAMC since April 2009 and from the Coatesville VAMC since March 2009.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

4.  Following the development set forth above, schedule the Veteran for a VA examination to evaluate the relationship between his right shoulder disorder and active duty service.  The claims file must be reviewed in conjunction with the examination.  All tests deemed necessary by the examiner must be undertaken.

The examiner is asked to provide an opinion as to  whether it is at least as likely as not (a 50 percent probability or greater) that any current right shoulder disorder had its onset during the Veteran's active service or is otherwise is causally related to his service.  For purposes of this opinion the examiner is to assume that the Veteran fell at least 15 feet from a tower during service and was knocked unconscious. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Following the development set forth in paragraphs 1 through 3 of this remand, schedule the Veteran for an examination to determine the nature, extent, and etiology of his erectile dysfunction.  The claims folder must be reviewed in conjunction with the examination.  All necessary tests should be accomplished.  

The examiner is asked to render an opinion on whether it is at least as likely as not that the Veteran's erectile dysfunction is caused by, or aggravated by, his service-connected diabetes mellitus, type II, or is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the erectile dysfunction (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

6.  The RO should then readjudicate the claims for service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


